Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered October 27, 2000, convicting him of assault in the second degree, reckless endangerment, obstructing governmental administration in the second degree, resisting arrest, and aggravated unlicensed operation of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Assuming that the trial court erred in preventing the defendant from presenting evidence by a witness of his own choosing (see People v Gilliam, 37 NY2d 722 [1975]; People v Covington, 209 AD2d 713 [1994]; People v Daly, 98 AD2d 803 [1983]; People v Felder, 143 AD2d 839 [1988]), any error would be harmless since there is no reasonable possibility that the error contributed to the convictions (see People v Crimmins, 36 NY2d 230 [1975]; People v Rouff, 163 AD2d 338 [1990]; People v Daly, supra).
The defendant’s remaining contentions either are unpreserved *438for appellate review or without merit. Schmidt, J.P., Santucci, Luciano and Mastro, JJ., concur.